JPMORGAN TRUST I J.P. Morgan Income Funds JPMorgan Ex-G4 Currency Strategies Fund Prospectus dated November 29, 2011 JPMorgan Floating Rate Income Fund Prospectus dated December 31, 2011 JPMorgan Inflation Managed Bond Fund JPMorgan Emerging Markets Debt Fund JPMorgan Real Return Fund JPMorgan Strategic Income Opportunities Fund JPMorgan Total Return Fund JPMorgan Multi-Sector Income Fund Prospectus dated July 1, 2011, as supplemented JPMorgan Credit Opportunities Fund Prospectus dated September 15, 2011 J.P. Morgan Tax Aware Funds JPMorgan Tax Aware High Income Fund Prospectus dated July 1, 2011, as supplemented JPMorgan Tax Aware Income Opportunities Fund Prospectus dated February 24, 2011, as supplemented J.P. Morgan International Equity Funds JPMorgan Asia Pacific Focus Fund JPMorgan Global Unconstrained Equity Fund JPMorgan International Unconstrained Equity Fund Prospectuses dated November 29, 2011 J.P. Morgan Funds JPMorgan Total Emerging Markets Fund Prospectus dated November 29, 2011 JPMorgan Alternative Strategies Fund Prospectus dated November 1, 2011, as supplemented JPMorgan Diversified Real Return Fund Prospectus dated December 31, 2011 J.P. Morgan Specialty Funds Security Capital U.S. Core Real Estate Securities Fund Prospectus dated August 26, 2011 JPMorgan SmartRetirement Funds JPMorgan SmartRetirement Income Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2020 Fund JPMorgan SmartRetirement 2025 Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2035 Fund JPMorgan SmartRetirement 2040 Fund JPMorgan SmartRetirement 2045 Fund JPMorgan SmartRetirement 2050 Fund Prospectus dated November 1, 2011 JPMorgan SmartRetirement 2055 Fund Prospectus dated January 28, 2012 JPMorgan Access Funds JPMorgan Access Balanced Fund JPMorgan Access Growth Fund Prospectus dated November 1, 2011 J.P. Morgan U.S. Equity Funds JPMorgan U.S. Large Cap Core Plus Fund II Prospectus dated September 29, 2011 JPMorgan Disciplined Equity Fund JPMorgan Diversified Fund JPMorgan Dynamic Growth Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Value Fund JPMorgan U.S. Dynamic Plus Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan U.S. Research Equity Plus Fund Prospectus dated November 1, 2011, as supplemented JPMorgan Dynamic Small Cap Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Mid Cap Core Fund JPMorgan Mid Cap Equity Fund JPMorgan Small Cap Equity Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund Prospectus dated November 1, 2011 JPMorgan Equity Focus Fund Prospectus dated May 27, 2011, as supplemented JPMORGAN TRUST II J.P. Morgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Fund JPMorgan Mortgage-Backed Securities Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund JPMorgan Limited Duration Bond Fund Prospectus dated July 1, 2011, as supplemented J.P. Morgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2011, as supplemented J.P. Morgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund Prospectuses dated November 1, 2011, as supplemented JPMorgan Intrepid Mid Cap Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectus dated November 1, 2011 J.P. Morgan Investor Funds JPMorgan Investor Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund Prospectus dated November 1, 2011 J.P. MORGAN MUTUAL FUND GROUP JPMorgan Short Term Bond Fund II Prospectus dated July 1, 2011, as supplemented J.P. MORGAN MUTUAL FUND INVESTMENT TRUST JPMorgan Growth Advantage Fund Prospectus dated November 1, 2011 J.P. MORGAN FLEMING MUTUAL FUND GROUP, INC. JPMorgan Mid Cap Value Fund Prospectus dated November 1, 2011 J.P. MORGAN VALUE OPPORTUNITIES FUND JPMorgan Value Opportunities Fund Prospectus dated November 1, 2011, as supplemented UNDISCOVERED MANAGERS FUNDS Undiscovered Managers Behavioral Growth Fund Undiscovered Managers Behavioral Value Fund JPMorgan Realty Income Fund Prospectus dated December 31, 2011 (Class A Shares) Supplement dated February 29, 2012 to the Prospectuses as dated above, as supplemented Effective February 29, 2012, item 12 in the section entitled “Sales Charges – Waiver of the Class A Sales Charge” in “How to Do Business with the Funds” is hereby deleted in its entirety and replaced with the following: Purchased in certain Individual Retirement Accounts (IRAs), including, but not limited to, traditional IRAs, rollover IRAs, Roth IRAs or Educational IRAs. To qualify for the waiver, you or your spouse or domestic partner must have an IRA that was rolled over from a qualified retirement plan for which J.P. Morgan Retirement Plan Services LLC had a contractual relationship to provide recordkeeping for the plan (an “RPS Rollover IRA”). J.P. Morgan Institutional Investments Inc. must be the broker of record for the IRA and you must not utilize the services of another Financial Intermediary with respect to the IRA. In addition, the IRA assets must be invested in the Funds’ IRA option with State Street Bank & Trust Company serving as custodian. In order to obtain the waiver, you (or your spouse or domestic partner) must, before purchasing Class A Shares in your RPS Rollover IRA, inform J.P. Morgan Funds that the account qualifies for the waiver. Once you have established the RPS Rollover IRA, you or your spouse or domestic partner can establish additional IRAs with J.P. Morgan Funds and convert existing J.P. Morgan Funds IRA accounts so that they also qualify for the waiver. These additional IRA accounts must meet the broker of record and custodial requirements described above before they qualify for the waiver. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
